DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation(s): “when the reset sleeve is caused to slide along an upper portion of the shaft” [Claim 1]; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “when the reset sleeve is caused to slide along an upper portion of the shaft” [Claim 1].
Claim Objections
Claim 1 is objected to because of the following informalities: 
“an upper portion of the shaft” (line 20) should read --the upper portion of the shaft-- (line 11 of the claim already provides antecedent basis for the limitation “upper portion of the shaft”);
“an operational force used to move the shaft relative to the base” should read --an operational force required to move the shaft relative to the base-- (the operational force is the force input by a user of the device; a minimum force is required to actually move the shaft, however, the operational force can basically be anything; what is intended is the required minimum force to actually move the shaft and thus it is suggested to recite --required--).  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “the upper end of the flexible gaiter” should read --the upper end of the shaft-- (Claim 2 defines the upper end as being for the shaft as opposed to the flexible gaiter).  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: “to engage the shaft” (line 4) should read --to engage the reset sleeve-- (fig 1B clearly illustrates the flexible clip disposed on and contacting the reset sleeve as opposed to the shaft).  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: 
“urges the reset sleeve along an angled surface of the base” (lines 19-20) should read --urges the reset sleeve into the base-- or --urges the reset sleeve towards the base-- (lines 23-24 subsequently set forth a curved surface which is the same feature as the “angled surface” and thus it is redundant to define both the curved surface and the angled surface; line 27 uses the language “urges the reset sleeve into the base” and thus it is suggested to use the same language in lines 19-20);
“a first operational force is applied laterally to the shaft by a user” should read --a first operational force required by a user-- (see above, what is intended is the minimum required force to be input by a user);
“when a second operational force is applied laterally to the shaft by the user” should read --a second operational force required by the user--.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “an operational force used to move the shaft relative to the base” should read --an operational force required to move the shaft relative to the base-- (the operational force is the force input by a user of the device; a minimum force is required to actually move the shaft, however, the operational force can basically be anything; what is intended is the required minimum force to actually move the shaft and thus it is suggested to recite --required--).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Re 1, the limitation “when the reset sleeve is caused to slide along an upper portion of the shaft” constitutes new matter that was not described in the specification at the time of filing because the limitation was not clearly illustrated in the drawings or described in the written specification at the time of filing. The drawings clearly illustrate, the written specification clearly describes, and the claims recite that the reset sleeve is positioned over a lower portion of the shaft, however, the specification does not describe the boundaries of the upper and lower portions of the shaft and the amount by which the reset sleeves slides along the shaft in such a manner to show that Applicant had possession of a device wherein the reset sleeve slides from the lower portion of the shaft to the upper portion of the shaft as required by Claim 1. Therefore, the limitation “when the reset sleeve is caused to slide along an upper portion of the shaft” constitutes new matter that did not have written description support at the time of filing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zettergren (EP 00 43 809) in view of Tran (WO 2019/084505) and Circlip (Wikipedia Page, dated by Wayback Machine to 7/27/2019, url:< https://web.archive.org/web/20190727142901/https://en.wikipedia.org/wiki/Circlip>).
	Re 1, Zettergren discloses: a joystick (page 1, line 2) [for an electrically-powered wheelchair], the joystick comprising: a shaft (3) pivotally mounted in a base (2/12/15) and [configured to control a movement of the electrically-powered wheelchair]; a reset sleeve (13) positioned over a lower portion of the shaft proximate the base (fig 1) and configured to move along the shaft (actuation/movement of 3 causes movement of 13 along 3); a compression spring (19) positioned over the shaft with one end of the compression spring compressed against or fixed to an upper portion of the shaft (19 is fixed to 3 through collar 18, which is subsequently recited in claim 6); the reset sleeve is caused to slide along an upper portion of the shaft (page 4, lines 7-9 discloses that 13 is moved to free end of lever 3 which is end of lever including 4; thus page 4, lines 7-9 disclose 13 is moved to upper portion of shaft during operation of joystick); wherein {a compression or a relaxation of the compression spring alters an operational force used to move the shaft relative to the base} (inherent to a spring which increases force as it is further compressed).
Zettergren does not disclose: a flexible clip positioned over the shaft at an opposing end of the compression spring and between the compression spring and the reset sleeve, the flexible clip being removably positioned on the reset sleeve so as to compress the compression spring between the flexible clip and a point at which the compression spring is compressed against or fixed to the upper portion of the shaft.
Tran teaches: a structural member (shown below as SM, see also page 14, lines 19-21) positioned over the shaft (316) at an opposing end of the compression spring (510) and between the compression spring (510) and the reset sleeve (502), the structural member being positioned on the reset sleeve (502) so as to compress the compression spring between the structural member and a point at which the compression spring is compressed against, for the purpose of adjusting the spring force of the compression spring (page 14, lines 19-21).

    PNG
    media_image1.png
    558
    550
    media_image1.png
    Greyscale

	Circlip (Wikipedia Page) teaches: flexible clips have removability properties, and are easy to install or remove.
	It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Zettergren with: a flexible clip positioned over the shaft at an opposing end of the compression spring and between the compression spring and the reset sleeve, the flexible clip being removably positioned on the reset sleeve so as to compress the compression spring between the flexible clip and a point at which the compression spring is compressed against or fixed to the upper portion of the shaft; as taught by Tran and Circlip, for the purpose of utilizing a flexible clip that is easy to install or remove to adjust the spring force of the compression spring.
Re 2, Zettergren further discloses: a flexible gaiter (20) positioned between an upper end of the shaft and the base (fig 1).  
Re 3, Zettergren further discloses: a knob (4) positioned at the upper end of the flexible gaiter.  
Re 4, the resulting combination of Zettergren in view of Tran and Circlip (subsequently referred to as “Zettergren et al”) discloses: wherein the flexible clip is configured in the shape of a C such that ends of the flexible clip flex to allow the flexible clip to engage the shaft (disclosed by Circlip Wikipedia Page and thus disclosed by resulting combination).  
Re 5, Zettergren et al discloses: wherein the flexible clip comprises a plastic, stainless steel, or a shape memory metal (Circlip Wikipedia Page discloses the use of spring steel and other elastic metals and thus disclosed by resulting combination).  
Re 6, Zettergren further discloses: wherein the one end of the compression spring is coupled to a collar (18) on the shaft.
Re the intended use limitations denoted by “[]” above, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, the preamble of Claim 1 is drawn to a joystick for use with an electrically-powered wheelchair. The limitations referring to the electrically-powered wheelchair describe the environment in which the joystick is employed, however, the limitations do not further limit the joystick itself. Therefore, Zettergren et al discloses all of the structural limitations drawn to the joystick itself and thus reads on Claim 1.
Re the functional limitations denoted by “{}” above, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Zettergren et al discloses an identical, or substantially identical, device in comparison to the device claimed and thus Zettergren et al anticipates the claimed structure. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Therefore, the claimed functions are presumed to be inherent to Zettergren et al.  See MPEP 2112.01(I) and 2114.  
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passaro (US 2006/0274040) in view of Meyer (US 4,849,583).
Re 7, Passaro discloses: a joystick [for an electrically-powered wheelchair], the joystick comprising: a shaft (44) pivotally mounted in a base (14/16) and [configured to control a movement of the electrically-powered wheelchair]; 16a collar (shown below as CO) received on an upper portion of the shaft (fig 9); a reset sleeve (178) positioned over a lower portion of the shaft proximate the base; and a compression spring (176) positioned over the shaft with one end of the compression spring at the collar (fig 9) and an opposing end of the compression spring compressed against the reset sleeve (fig 9); wherein the reset sleeve is urged along an angled surface (shown below as CS) of the base; wherein the reset sleeve (178) moves along a curved surface (shown below as CS) of the base to rotate the shaft away from a neutral position (fig 9).  

    PNG
    media_image2.png
    568
    461
    media_image2.png
    Greyscale

	Passaro does not disclose: that the collar is threaded; wherein the collar is {movable on the shaft to either compress the compression spring between the collar and the reset sleeve or to relax the compression spring between the collar and the reset sleeve}; wherein {a compression of the compression spring by a first movement of the collar on the shaft urges the reset sleeve along the angled surface of the base with a first spring force such that a first operational force is applied laterally to the shaft by a user to move the reset sleeve along the curved surface of the base to rotate the shaft away from the neutral position}; and wherein {a relaxation of the compression spring by a second movement of the collar on the shaft urges the reset sleeve into the base with a second spring force such that when a second operational force is applied laterally to the shaft4Serial No. 17/159,660Reply to Office Action of March 29, 2022 by the user to move the reset sleeve along the curved surface of the base to rotate the shaft away from the neutral position, the second operational force laterally applied is less than the first operational force laterally applied}. 
	Meyer teaches: that the collar (15) is threaded (column 3, line 53 recites “screw ring”); wherein the collar is {movable (column 3, line 53 recites “moved up or down”) on the shaft to either compress the compression spring between the collar (15) and the reset sleeve (11) or to relax the compression spring between the collar and the reset sleeve}; wherein {a compression of the compression spring by a first movement of the collar on the shaft urges the reset sleeve into/towards the base with a first spring force such that a first operational force is applied laterally to the shaft by a user to move the reset sleeve to rotate the shaft away from the neutral position; and wherein a relaxation of the compression spring by a second movement of the collar on the shaft urges the reset sleeve into the base with a second spring force such that when a second operational force is applied laterally to the shaft4Serial No. 17/159,660Reply to Office Action of March 29, 2022 by the user to move the reset sleeve to rotate the shaft away from the neutral position, the second operational force laterally applied is less than the first operational force laterally applied} (column 3, lines 52-54 describes adjusting force of compression spring with movement of collar 15); for the purpose of adjusting the spring force (column 3, lines 52-54).
	It would have been obvious to one of ordinary skill in the art at the time of filing to have provided Passaro with: that the collar is threaded; wherein the collar is {movable on the shaft to either compress the compression spring between the collar and the reset sleeve or to relax the compression spring between the collar and the reset sleeve}; wherein {a compression of the compression spring by a first movement of the collar on the shaft urges the reset sleeve along the angled surface of the base with a first spring force such that a first operational force is applied laterally to the shaft by a user to move the reset sleeve along the curved surface of the base to rotate the shaft away from the neutral position}; and wherein {a relaxation of the compression spring by a second movement of the collar on the shaft urges the reset sleeve into the base with a second spring force such that when a second operational force is applied laterally to the shaft4Serial No. 17/159,660Reply to Office Action of March 29, 2022 by the user to move the reset sleeve along the curved surface of the base to rotate the shaft away from the neutral position, the second operational force laterally applied is less than the first operational force laterally applied}; as taught by Meyer; for the purpose of adjusting and controlling spring force according to user preference.
Re 8, 9, Passaro discloses: wherein the one end of the compression spring (176) is coupled to/compressed against the collar (CO, see fig 9) and the opposing end of the compression spring is positioned over the lower portion of the shaft against the reset sleeve (see fig 9).  
Re 10, Passaro discloses: wherein the shaft comprises a ball (38, see fig 9, combination of 174/182) pivotally coupled to the base.  
Re 11, Passaro discloses: a flexible gaiter (170; paragraph [0043]) positioned between an upper end of the shaft and the base.
Re the intended use limitations denoted by “[]” above, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, the preamble of Claim 7 is drawn to a joystick for use with an electrically-powered wheelchair. The limitations referring to the electrically-powered wheelchair describe the environment in which the joystick is employed, however, the limitations do not further limit the joystick itself. Therefore, Passaro et al discloses all of the structural limitations drawn to the joystick itself and thus reads on Claim 7.
Re the functional limitations denoted by “{}” above, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Passaro et al discloses an identical, or substantially identical, device in comparison to the device claimed and thus Passaro et al anticipates the claimed structure. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Therefore, the claimed functions are presumed to be inherent to Passaro et al.  See MPEP 2112.01(I) and 2114.  
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 4,849,583) in view of Merminod (US 2018/0164900).
Re 12, Meyer discloses: a joystick for an electrically-powered wheelchair (column 1, lines 4-7), the joystick comprising: a shaft (1) pivotally mounted in a base (5/6) and configured to control a movement of the electrically-powered wheelchair; a collar (15) threadedly (column 3, lines 53-54) received and rotatable on an upper portion of the shaft, the upper portion of the shaft extending through the collar (see fig 1); a reset sleeve (11) positioned over a lower portion of the shaft proximate the base and configured to move along the shaft (column 3, line 49 describes 11 is “moveable”; 11 is tilted when 1 is tiled and is thus “moveable” along the shaft 1); a compression spring (12) positioned over the shaft with one end of the compression spring coupled to or compressed against the collar (fig 1 illustrates 12 pressed against 15); and wherein the collar is movable on the shaft (column 3, lines 52-54) to either compress the compression spring between the collar and 18the reset sleeve or to relax the compression spring between the collar and the reset sleeve; and wherein a compression or a relaxation of the compression spring alters an operational force used to move the shaft relative to the base (column 3, lines 52-54).  
Meyer does not disclose: an actuator associated with the collar to rotate the collar.
Merminod teaches: an actuator for controlling rotational resistance of a rotary knob (see paragraph [0053]), for the purpose of automatically controlling the rotational resistance of the rotary knob (paragraph [0107]).
It has broadly been held that providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In the instant case, one of ordinary skill in the art recognizes that Meyer discloses a manually adjusted threaded collar (15). In re Venner demonstrates that one of ordinary skill in the art is inherently motivated to consider automatically controlling the manually adjusted threaded collar of Meyer. Merminod teaches automatic control, and thus one of ordinary skill in the art is reasonably motivated to apply the automatic control of Merminod to Meyer.
Furthermore, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness including: use of a known technique to improve similar devices (methods, or products) in the same way. In the instant case, Meyer contained a "base" device upon which the claimed invention can be seen as an "improvement" by the inclusion of an actuator controlling tilting resistance. Merminod contained a "comparable" device that has been improved in the same way as the claimed invention, by the inclusion of an actuator for controlling rotary resistance. While Merminod does not disclose a joystick, the joystick of Meyer and the rotary knob of Merminod are both user manipulative inputs. Merminod teaches an improvement to one user manipulative input, and contemplates extending that improvement to joysticks (see paragraph [0048]), and one of ordinary skill in the art is reasonably motivated to apply that improvement to other user manipulative inputs. One of ordinary skill in the art could have provided the known “improvement” technique of providing an actuator for automatic control, in the same way as taught by Merminod, to Meyer, and the results would have been predictable to one of ordinary skill in the art, specifically that Meyer would be provided with an actuator that automatically controls tilting resistance without requiring any tools or the disassembly of the device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided Meyer with: an actuator associated with the collar to rotate the collar, as taught by Merminod, for the purpose of providing an actuator that automatically controls tilting resistance without requiring any tools or the disassembly of the device, and because it has been held that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.  See MPEP 2143(I)(C).
Re 13, the resulting combination of Meyer in view of Merminod (subsequently referred to as “Meyer et al”) discloses: wherein the actuator is electric (Merminod, paragraph [0079]) and is configured to cause a rotation of the collar (Meyer, 15 rotates to move along threaded portion 16) to move the collar over the threads of the shaft.  
Re 14, Meyer et al discloses: wherein the actuator comprises a processor having an associated memory and software (Merminod, paragraph [0104] describes processor controlling rotational resistance; Merminod, paragraph [0106] describes computer system controlling rotational resistance), the operation of which controls a movement of the collar over the threads of the shaft (Meyer, 15 is collar, 16 is threads).  
Re 15, Meyer et al discloses: a user interface through which the actuator can be controlled by a user (Merminod, paragraph [0106] describes controlling rotational resistance with input device system; Merminod, paragraph [0123] describes implementing resistance control with button, switch, lever).
Response to Arguments
Applicant's arguments filed 8/29/2022 have been fully considered but they are not persuasive.
Re the Claim Objections, Applicant argues that changing from the operational force being “used” or “applied” to the operational force being --required-- is unnecessary and also unnecessarily limiting because, contrary to what the Examiner says on page 3, line 6, the operational force is not just any force - if not enough force is applied, there is no “operation” and so this would not be an “operational force.”
In response to Applicant’s arguments, what Applicant is describing, that if not enough force is applied then there is no “operation,” is that there is a required minimum amount of force necessary to actually move the shaft which is why the Examiner suggested using the language --required--. While there is a required minimum amount of force necessary to actually move the shaft an operator can still choose to input an operational force greater than that required minimum force. The operational force applied by the user is not an inherent characteristic of the claimed joystick and can be a variety of values while the operational force required to overcome the spring bias force and actually move the shaft is an inherent characteristic of the claimed joystick irrespective of what any operator chooses to input as an operational force. This is why the Examiner suggested using the language --required--, or to refer to a spring bias force.
Re 1, Applicant argues: it does not appear that the yoke of Tran, the structural member SM, or any other part would slide along an upper portion of the post 316 because all of these elements slide along a surface of the rounded part at the bottom of the shaft.
In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Claim 1 is rejected based on a combination of Zettergren, Tran, and Circlip with Zettergren disclosing that the reset sleeve is caused to slide along the upper portion of the shaft. Therefore, the resulting combination discloses the claim limitations and thus Applicant’s arguments related to Tran individually are not persuasive.
Re 1, Applicant argues that: because Zettergren does not disclose “the flexible clip being removably positioned on the shaft so as to compress the compression spring between the flexible clip and a point at which the compression spring is compressed against or fixed to the upper portion of the shaft,” as noted, and because Tran lacks the flexible clip being removably positioned on the reset sleeve so as to compress the compression spring between the flexible clip and a point at which the compression spring is compressed against or fixed to the upper portion of the shaft “when the reset sleeve is caused to slide along an upper portion of the shaft,” one of ordinary skill in the art would not look to Zettergren or Tran, individually and in combination, to arrive at the joystick as recited in amended claim 1.
In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Claim 1 is rejected based on a combination of Zettergren, Tran, and Circlip with Circlip disclosing a removable flexible clip. Therefore, the resulting combination discloses the claim limitation and thus Applicant’s arguments related to Zettergren and Tran individually are not persuasive.
Re 1, Applicant argues: Circlip is cited for the purpose of utilizing a flexible clip that is easy to install or remove to adjust the spring force of the compression spring, but whether such a clip is easy (or difficult) to install or remove has no bearing on the sliding of the reset sleeve. Therefore, one of ordinary skill in the art would not look to the Circlip reference.
In response to Applicant’s arguments, while Tran clearly illustrates the feature marked as “structural member” (SM) and provides some description of the intended purpose of the structural member including that the position of the structural member can be adjusted along the reset sleeve for the purpose of adjusting the spring bias force, Tran is silent on how the structural member is actually attached to the reset sleeve. For example, Tran does not clearly describe that the structural member is threadably engaged with the reset sleeve, is press-fit to the reset sleeve, or is clipped to the reset sleeve. However, one of ordinary skill in the art recognizes that some specific structural interconnection is required to implement the broad idea of the position of the structural member being adjusted along the reset sleeve within Tran. Circlip teaches that a flexible clip provides the benefit of removability, and thus one of ordinary skill in the art is reasonably motivated to consider the teaching of Circlip when considering how the structural member may actually be attached to the reset sleeve for the purpose of achieving the removability benefits recognized by Circlip. Therefore, Applicant’s arguments are not persuasive.
Re 1, Applicant argues that fewer than all the claim limitations are taught by Zettergren, Tran, and Circlip, individually and in combination. 
In response to Applicant’s arguments, Applicant’s arguments from pages 9-12 only present arguments as to why individual references do not disclose some particular claim limitations, however, Applicant does not present any specific arguments as to why the resulting combination of Zettergren, Tran, and Circlip does not disclose the limitations of Claim 1. Therefore, Applicant’s arguments are not persuasive.
Re 7, Applicant argues that Passaro does not disclose that the reset sleeve moves along a curved surface of the base.
In response to Applicant’s arguments, as set forth in the annotated figure above, Figure 9 of Passaro illustrates the reset sleeve (178) moving along a curved surface of the base. Applicant’s arguments that Passaro does not disclose the reset sleeve (178) moving along a curved/angled surface are not persuasive because Figure 9 of Passaro illustrates the feature.
Re 7, Applicant argues that Meyer does not disclose the reset sleeve moving along a curved surface and thus Meyer does not correct the defect of Passaro.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Passaro discloses the reset sleeve moving over a curved/angled surface and thus the resulting combination discloses the limitations of Claim 7.
	Re 12, Applicant argues: that the use of ratcheting or frictional rotation would take the joystick as claimed in claim 12 out of the realm of being suggested by the rotation of a collar, using an actuator, to compress or release the spring. Figure 19 of Merminod (Merminod, paragraph [0121]) shows that the spring can be adjusted to control the intensity of the ratcheted rotation or frictional rotation, but there is no indication of movement of a collar to compress the spring.
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Meyer already discloses movement, and specifically rotation, of a collar (15) adjusts a spring bias force. Providing Meyer with an actuator that rotates the collar (15) of Meyer does not materially change the operation of Meyer because Meyer already discloses that the collar is rotated to change the spring force. 
Applicant’s arguments related to providing Meyer with the ratcheting or frictional mechanism of Merminod is an argument that the ratcheting or frictional mechanism of Merminod must be bodily incorporated into Meyer. However, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejection at pages 12-15 of the Non-Final Rejection dated 6/22/2022 did not propose to provide Meyer with a ratcheting or frictional mechanism as taught by Merminod as the Non-Final Rejection proposed the use of an actuator to implement the rotation of the collar that is already disclosed by Meyer for the purpose of automatically controlling the tilting resistance within Meyer without requiring the use of any tools or disassembly of the device. In the instant case Meyer already discloses rotation of the collar (15) adjusts spring force while Merminod teaches an actuator providing automatic control. Therefore, the combination of Meyer in view of Merminod discloses rotation of the collar through the use of an actuator. 
Re 12, Applicant argues that one of ordinary skill in the art would not be motivated to look to ratcheting or frictional rotation to arrive at the actuator as recited.
In response to applicant's argument that Merminod is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In the instant case, Merminod specifically contemplates extending the disclosure of Merminod to joysticks and thus Merminod is within Applicant’s field of endeavor as the instant application is drawn to a joystick. Furthermore, Merminod is reasonably pertinent to the particular problem with which Applicant was concerned. For example, the spring bias force within the instant application is a resistive force that provides a feel perceived by a user of the device and the instant application is concerned with modifying that resistive force to change the force felt/perceived by a user of the device. Merminod teaches an actuator that controls frictional rotation force, the frictional rotation force being the force perceived by a user operating the rotary knob. The frictional rotation force perceived by a user within Merminod is analogous to the spring bias force within the instant application and Meyer because the spring bias force is the resistive force that provides a feel to a user of the device. Merminod specifically contemplates extending the teachings of Merminod to a joystick and thus one of ordinary skill in the art is reasonably motivated to consider the teachings of Merminod related to automatic control of resistive force that provides a feel to a user and apply those teachings to the resistive force that provides a feel to a user of a joystick within Meyer. Therefore, Applicant’s arguments are not persuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin (US 2015/00291010) discloses: an actuator including an electric motor (25) and gear mechanism (33/31) that rotates a threaded member (31 is threaded to 18) to produce linear movement of the threaded member (31) for the purpose of adjusting a spring (35). Shin discloses a structural similar device in comparison to Figure 5 of the instant application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656